Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 3, 6, 9, 10, and 12-20) in the reply filed on 07/12/22 is acknowledged.
Groups I, II, IV, and V (claims 1, 2, 4-5, 7-8, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/22.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/20 and 10/12/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9, 10, 13, 16, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the level”. There is insufficient antecedent basis for this limitation in the claim. The term “the level” is not mentioned previous to this claim. 
Claim 3 recites the limitation “the group”. There is insufficient antecedent basis for this limitation in the claim. The term “the group” is not mentioned previous to this claim. 
Claim 3 recites the limitation “the same filaggrin breakdown product”. There is insufficient antecedent basis for this limitation in the claim. The term “the same filaggrin breakdown product” is not mentioned previous to this claim. 
Claim 3 recites the limitation “the control sample”. There is insufficient antecedent basis for this limitation in the claim. The term “the control sample” is not mentioned previous to this claim. 
Claim 6 recites the limitation “the ratio”. There is insufficient antecedent basis for this limitation in the claim. The term “the ratio” is not mentioned previous to this claim. 
Claim 6 recites the limitation “a control sample”. It is unclear if “a control sample” refers to the previously mentioned “a control sample” or another control sample.
Claim 9 recites the limitation “the sum”. There is insufficient antecedent basis for this limitation in the claim. The term “the sum” is not mentioned previous to this claim. 
Claim 9 recites the limitation “the stratum corneum”. There is insufficient antecedent basis for this limitation in the claim. The term “the stratum corneum” is not mentioned previous to this claim. 
Claim 10 recites the limitation “the sum”. There is insufficient antecedent basis for this limitation in the claim. The term “the sum” is not mentioned previous to this claim. 
Claim 10 recites the limitation “the stratum corneum”. There is insufficient antecedent basis for this limitation in the claim. The term “the stratum corneum” is not mentioned previous to this claim. 
Claim 13 recites the limitation “the skin”. There is insufficient antecedent basis for this limitation in the claim. The term “the skin” is not mentioned previous to this claim. 
Claim 13 recites the limitation “the stratum corneum”. There is insufficient antecedent basis for this limitation in the claim. The term “the stratum corneum” is not mentioned previous to this claim. 
Claim 13 recites the limitation “the one or more proteins and/or one or more filaggrin breakdown products”. There is insufficient antecedent basis for this limitation in the claim. The term “the one or more proteins and/or one or more filaggrin breakdown products” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the one or more proteins and/or one or more filaggrin breakdown products” to be “the one or more filaggrin breakdown products” referred to in claim 3.
Claim 14 recites the limitation “the expression level”. There is insufficient antecedent basis for this limitation in the claim. The term “the expression level” is not mentioned previous to this claim. 
Claim 16 recites the limitation “the group consisting of corticosteroids, leukotriene antagonists, anti-cytokine antibodies, anti- cytokine receptor antibodies, anti-IgE antibody, anti-interleukin 14 (IL14) antibodies, anti-interleukin 13 (IL13) antibodies, JAK kinase inhibitors, JAK/STAT inhibitors, antibiotics, a phosphodiesterase inhibitor, a cream comprising filaggrin or components thereof, ceramide rich emollients, and combinations thereof”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of corticosteroids, leukotriene antagonists, anti-cytokine antibodies, anti- cytokine receptor antibodies, anti-IgE antibody, anti-interleukin 14 (IL14) antibodies, anti-interleukin 13 (IL13) antibodies, JAK kinase inhibitors, JAK/STAT inhibitors, antibiotics, a phosphodiesterase inhibitor, a cream comprising filaggrin or components thereof, ceramide rich emollients, and combinations thereof.” is not mentioned previous to this claim. 
Claim 17 recites the limitation “the composition”. There is insufficient antecedent basis for this limitation in the claim. The term “the composition” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the composition” to be “the pharmaceutical composition” referred to in claim 16.
Claim 17 recites the limitation “the group consisting of local administration, topical administration, and injection”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of local administration, topical administration, and injection” is not mentioned previous to this claim.
Claim 18 recites the limitation “the group consisting of a peanut allergy, a milk allergy, an egg allergy, a wheat allergy, a tree nut allergy and a combination thereof”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of a peanut allergy, a milk allergy, an egg allergy, a wheat allergy, a tree nut allergy and a combination thereof” is not mentioned previous to this claim. 

Claim Rejections - 35 USC § 112D
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 9, 10, 12, 16, 18, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims cannot be dependent upon multiple claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 6, 9, 10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 3 follows.
Regarding claim 3, the claim recites a series of steps or acts to identify a subject at risk of developing a food allergy. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...b. determining the level of one or more filaggrin breakdown products selected from the group consisting of urocanic acid (UCA), pyroglutamic (PCA) and a combination thereof; and c. comparing the level of the one or more filaggrin breakdown products in the skin sample to a control sample wherein a statistically different level in the skin sample as compared to the same filaggrin breakdown product in the control sample identifies the subject as being at risk of developing a food allergy, and wherein the control sample is from one or more non-atopic (NA) subjects.”

These limitations describe a mental process as the skilled artisan is capable of looking at a skin sample and making a mental assessment thereafter. Furthermore, nothing from the claimed invention suggests that the skilled artisan could not practically perform the identified judicial exception.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a. obtaining a skin sample from the subject, wherein the skin sample is a non- lesional skin sample from the subject...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process.
Furthermore, the additional limitations do not add significantly more to the identified judicial exception as they amount to well known techniques of obtaining skin/tissue samples from a patient.
Dependent claims 6, 9, 10, and 12-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 3, 6, 9, 10, and 12-20 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (“Filaggrin-stratified transcriptomic analysis of pediatric skin identifies mechanistic pathways in patients with atopic dermatitis,” J Allergy Clin Immunol. 2014;134(1):82-91) in further view of Egawa (“Barrier dysfunction in the skin allergy,” Allergology International. 2018; Volume 67, Issue 1, Pages 3-11).
	
Regarding claim 3, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83] comprising: a. obtaining a skin sample from the subject, wherein the skin sample is a non- lesional skin sample from the subject [fig. 1; pg. 83]; b. determining the level of one or more filaggrin breakdown products [Table 1; pg. 83-84] and  382879-215c. comparing the level of the one or more filaggrin breakdown products in the skin sample to a control sample wherein a statistically different level in the skin sample as compared to the same filaggrin breakdown product in the control sample identifies the subject as being at risk of developing a food allergy [fig. 4; pg. 87; Examiner notes these comparisons could be used for identifying potential food allergies as the same proteins are measured], and wherein the control sample is from one or more non-atopic (NA) subjects [pg. 83].
	Cole does not teach selected from the group consisting of urocanic acid (UCA), pyroglutamic (PCA) and a combination thereof;
However, Egawa teaches filaggrin is selected from the group consisting of urocanic acid (UCA), pyroglutamic (PCA) and a combination thereof [pg. 4-5 and 7-8]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate filaggrin is selected from the group consisting of urocanic acid (UCA), pyroglutamic (PCA) and a combination thereof, as taught by Egawa, since the modification would provide the predictable results of more accurately detecting potential for a food allergy since Egawa teaches the relationship between skin disorders, including food allergies, and UCA.
Regarding claim 18, Cole further teaches a method to identify a subject at risk of developing a food allergy [pg. 83] and wherein the food allergy is selected from the group consisting of a peanut allergy, a milk allergy, an egg allergy, a wheat allergy, a tree nut allergy and a combination thereof [pg. 83].
Regarding claim 19, Cole further teaches a method to identify a subject at risk of developing a food allergy [pg. 83]; wherein the subject is less than 18 years of age [pg. 83].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in further view of Ishikawa (U.S. Patent Application Document 2019/0302133A1) and Choi “Role of ceramides in barrier function of healthy and diseased skin,” Am J Clin Dermatol. 2005, 6(4):215-23.

 	Regarding claim 6, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
	Cole does not teach determining the ratio of esterified (o-hydroxy fatty acid sphingosine ceramides (EOS CER) to nonhydroxy fatty acid sphingosine ceramides (NS CER) in the skin sample from the subject; and comparing the ratio of EOS CER to NS CER in the skin sample to a control sample wherein a decreased ratio in the skin sample as compared to the control sample further identifies the subject as being at risk of developing a food allergy.
	However, Ishikawa teaches determining the ratio of esterified (o-hydroxy fatty acid sphingosine ceramides (EOS CER) to nonhydroxy fatty acid sphingosine ceramides (NS CER) in the skin sample from the subject and comparing the ratio of EOS CER to NS CER in the skin sample to a control sample [Table 2; par. 189-194; Examiner notes that while many other NS/CER ratios were calculated, the specific ratio of EOS/NS was not; however EOS and NS were measured in both skin sample and control sample, so the ratio of the two is an obvious step]. 
	It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate the ratio of esterified (o-hydroxy fatty acid sphingosine ceramides (EOS CER) to nonhydroxy fatty acid sphingosine ceramides (NS CER) in the skin sample from the subject; and comparing the ratio of EOS CER to NS CER in the skin sample to a control sample, as taught by Ishikawa, since the modification would provide the predictable results of determining if the subject is at risk of developing a food allergy.
	Cole does not teach wherein a decreased ratio in the skin sample as compared to the control sample further identifies the subject as being at risk of developing a food allergy.
	However, Choi teaches wherein a decreased ratio in the skin sample as compared to the control sample further identifies the subject as being at risk of developing a food allergy [Table 1; pg. 216-218; Examiner notes again that the exact ratio of EOS/NS (ceramide 1/ceramide2) is not measured but EOS and NS are measured individually. Choi teaches that a decrease in these ceramides alone is a predisposition for a skin condition].
	It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate a decreased ratio in the skin sample as compared to the control sample further identifies the subject as being at risk of developing a food allergy, as taught by Choi, since the modification would provide the predictable results of determining if the subject is at risk of developing a food allergy.

Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in further view of Demock (U.S. Patent Application Document 2017/0166894A1)

Regarding claim 9, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
Cole does not teach wherein the skin sample comprises layers 1, 2 or the sum of layers 1 and 2 from the stratum corneum of the subject.
However, Demock teaches wherein the skin sample comprises layers 1, 2 or the sum of layers 1 and 2 from the stratum corneum of the subject [par. 879; Examiner notes the skin sample comprises all of the stratum corneum, which includes layers 1 and 2]. 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate the skin sample comprises layers 1, 2 or the sum of layers 1 and 2 from the stratum corneum of the subject, as taught by Demock, since the modification would provide the predictable results of minimizing discomfort of the patient.
Regarding claim 10, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
Cole does not teach wherein the skin sample comprises layers 3, 4 or the sum of layers 3 and 4 from the stratum corneum of the subject.
However, Demock teaches wherein the skin sample comprises layers 3, 4 or the sum of layers 3 and 4 from the stratum corneum of the subject [par. 879; Examiner notes the skin sample comprises all of the stratum corneum, which includes layers 3 and 4]. 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate the skin sample comprises layers 1, 2 or the sum of layers 1 and 2 from the stratum corneum of the subject, as taught by Demock, since the modification would provide the predictable results of minimizing discomfort of the patient.
Regarding claim 16, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
Cole does not teach wherein the subject identified as at risk of developing atopic dermatitis, or at risk of having a food allergy is administered a pharmaceutical composition comprising a compound selected from the group consisting of corticosteroids, leukotriene antagonists, anti-cytokine antibodies, anti- cytokine receptor antibodies, anti-IgE antibody, anti-interleukin 14 (IL14) antibodies, anti-interleukin 13 (IL13) antibodies, JAK kinase inhibitors, JAK/STAT inhibitors, antibiotics, a phosphodiesterase inhibitor, a cream comprising filaggrin or components thereof, ceramide rich emollients, and combinations thereof.
However, Demock teaches wherein the subject identified as at risk of developing atopic dermatitis, or at risk of having a food allergy is administered a pharmaceutical composition comprising a compound selected from the group consisting of corticosteroids, leukotriene antagonists, anti-cytokine antibodies, anti- cytokine receptor antibodies, anti-IgE antibody, anti-interleukin 14 (IL14) antibodies, anti-interleukin 13 (IL13) antibodies, JAK kinase inhibitors, JAK/STAT inhibitors, antibiotics, a phosphodiesterase inhibitor, a cream comprising filaggrin or components thereof, ceramide rich emollients, and combinations thereof [par. 4 and 37-39].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, ro incorporate 4 or fewer skin tapes are applied to the subject, as taught by Demock, since the modification would provide the predictable results of minimizing or treating the food allergy.
Regarding claim 17, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
Cole does not teach the composition is administered by an administration route selected from the group consisting of local administration, topical administration, and injection.
However, Demock teaches the composition is administered by an administration route selected from the group consisting of local administration, topical administration, and injection [par. 4].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate 4 or fewer skin tapes are applied to the subject, as taught by Demock, since the modification would provide the predictable results of treating the affected area.


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in further view of Benson (U.S. Patent Application Document 2012/0065086A1)

Regarding claim 12, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
Cole does not teach wherein the skin sample is obtained by a skin tape stripping method.
However, Benson teaches wherein the skin sample is obtained by a skin tape stripping method [par. 36].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate wherein the skin sample is obtained by a skin tape stripping method, as taught by Benson, since the modification would provide the predictable results of minimizing discomfort of the patient.

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in further view of Benson, Yamashita (JP 2001060697A), Muser (U.S. Patent Application Document 2005/0065539A1), Inomata (JP 2017181143A), 

Regarding claim 13, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
However, Benson teaches wherein the skin tape stripping method comprises: a. applying an adhesive tape to a target area of the skin of the subject in a manner sufficient to isolate an epidermal sample adhering to the adhesive tape [par. 36], wherein the epidermal sample comprises cells from the stratum corneum of the subject [par. 36], wherein the tape comprises a rubber adhesive [par. 38]; and b. extracting the epidermal sample comprising the one or more proteins and/or one or more filaggrin breakdown products [Table- Examiner notes filaggrin is listed in the table provided of genes expressed in the skin sample].
Cole does not teach adhering to the adhesive tape with a cell scraper.
However, Yamashita teaches adhering to the adhesive tape with a cell scraper [par. 36].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate adhering to the adhesive tape with a cell scraper, as taught by Yamashita, since the modification would provide the predictable results of reducing cell damage.
Cole does not teach the cell scraper comprising thermoplastic elastomer.
However, Muser teaches the cell scraper comprising thermoplastic elastomer [par. 24 and 26].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate the cell scraper comprising thermoplastic elastomer, as taught by Muser, since the modification would provide the predictable results of reducing cell damage.
Cole does not teach adhering to the adhesive tape with a cell scraper in a solvent of about 5% to about 30% alcohol in water.
However, Inomata teaches adhering to the adhesive tape with a cell scraper in a solvent of about water and alcohol [par. 31].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate adhering to the adhesive tape with a cell scraper in a solvent of about 5% to about 30% alcohol in water, as taught by Inomata, since the modification would provide the predictable results of reducing cell damage.
Regarding claim 14, Cole further teaches a method to identify a subject at risk of developing a food allergy [pg. 83] and determining the expression level of the one or more proteins and/or the one or more filaggrin breakdown products in the epidermal sample [Table 1; pg. 83-84].
Regarding claim 15, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
	Cole does not teach 4 or fewer skin tapes are applied to the subject.
	However, Benson teaches 4 or fewer skin tapes are applied to the subject [par. 13].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate 4 or fewer skin tapes are applied to the subject, as taught by Benson, since the modification would provide the predictable results of minimizing discomfort of the patient.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in further view of Ishikawa.

Regarding claim 20, Cole teaches a method to identify a subject at risk of developing a food allergy [pg. 83].
Cole does not teach wherein the subject does not have atopic dermatitis.
However, Ishikawa teaches wherein the subject does not have atopic dermatitis [par. 198].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Cole, to incorporate wherein the subject does not have atopic dermatitis, as taught by Ishikawa, since the modification would provide the predictable results of removing a factor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791  
                                                                                                                                                                                                      /PUYA AGAHI/Primary Examiner, Art Unit 3791